Opinion issued April 23, 2013




                                    In The
                             Court of Appeals
                                   For The
                         First District of Texas

                             NO. 01-12-01120-CV


                       ANDRE MARTINEZ, Appellant

                                      V.

                      ABRAHAM ROMERO, Appellee


               On Appeal from the County Court at Law No. 2
                           Harris County, Texas
                     Trial Court Cause No. 1006566


                      MEMORANDUM OPINION

      Appellee Abraham Romero moves to dismiss the appeal because appellant

Andre Martinez has neither paid the required filing fee for this appeal nor

established indigence for purposes of appellate costs. See TEX. R. APP. P. 5 (“A

party who is not excused by statute or these rules from paying costs must pay—at
the time an item is presented for filing—whatever fees are required by statute or

Supreme Court order.”), 20.1 (listing requirements for establishing indigence); see

also TEX. GOV’T CODE ANN. § 51.207 (West Supp. 2012), §.51.941(a) (West

2005), § 101.041 (West Supp. 2012) (listing fees in court of appeals); Order

Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of

Appeals and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket

No. 07-9138 (Tex. Aug. 28, 2007), reprinted in TEX. R. APP. P. app. A § B(1)

(listing fees in court of appeals). The filing fee was due on December 31, 2012.

After being notified that this appeal was subject to dismissal, appellant did not

respond. See TEX. R. APP. P. 5 (allowing enforcement of rule); 42.3(c) (allowing

involuntary dismissal of appeal). Further, appellant did not respond to appellee’s

motion to dismiss the appeal.

      Accordingly, we grant appellee’s motion and dismiss the appeal.          We

dismiss any pending motions as moot.

                                 PER CURIAM

Panel consists of Chief Justice Radack and Justices Higley and Brown.




                                        2